Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,394,353. Although the claims at issue are not identical, they are not patentably distinct from each other because, specifically, claims 5-7 of ‘353 teach “method of treatment or prophylaxis for a bleeding disorder, comprising non-intravenously administering a modified Factor VIII molecule to a subject, wherein the modified Factor VIII molecule comprises a Factor VIII molecule modified by inactivating the proteolytic cleavage site between Arg1648 and Glu1649, and, if present in the Factor VIII molecule, the proteolytic cleavage site between Arg1313 and Ala1314, and wherein the modified Factor VIII molecule is administered at a dosage of 20 IU/kg to 50 IU/kg, and wherein the non-intravenous administration is chosen from subcutaneous, intramuscular, intraperitoneal, intradermal, and transdermal administration.” 
As such, instant claim 1, drawn to the treatment and prophylaxis of a bleeding disorder with the same modified factor FVIII is rendered obvious by the claims of the ‘353 patent. The instant dependent claims also do not distinguish the current application over the parent ‘353 application, rendering claims 24-47 obvious. 

Claims 24-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,956,269. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘269, specifically claim 1 is drawn to the same “method of treatment or prophylaxis for a bleeding disorder, comprising administering a modified Factor VIII molecule to a subject, wherein the modified Factor VIII molecule comprises a Factor VIII molecule and a peptidic linker, wherein the Factor VIII molecule is modified by inactivating the proteolytic cleavage site between Arg1648 and Glu1649, and, if present in the Factor VIII molecule, the proteolytic cleavage site between Arg1313 and Ala1314, and wherein the modified Factor VIII molecule is administered at a dosage of 20 IU/kg to 50 IU/kg, while retaining at least an equal or higher activity level of the Factor VIII molecule as compared to a higher dosage of an administered human wild-type Factor VIII molecule and/or an administered B-domain deleted human Factor VIII molecule in which Asn745 is fused to Pro1640.” 
As such, instant claim 1, drawn to the treatment and prophylaxis of a bleeding disorder with the same modified factor FVIII is rendered obvious by the claims of the ‘269 patent. The instant dependent claims also do not distinguish the current application over the parent ‘269 application, rendering claims 24-47 obvious. 

Claims 24-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,537,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘616, specifically claim 1, is drawn to the same “method of treatment or prophylaxis for a bleeding disorder, comprising administering a modified Factor VIII molecule to a subject, wherein the modified Factor VIII molecule comprises a Factor VIII molecule modified by inactivating the proteolytic cleavage site between Arg1648 and Glu1649, and, if present in the Factor VIII molecule, the proteolytic cleavage site between Arg1313 and Ala1314, and wherein the modified Factor VIII molecule is administered at a dosage of 20 IU/kg to 50 IU/kg, while retaining at least an equal or higher activity level of the Factor VIII molecule as compared to a higher dosage of an administered human wild-type Factor VIII molecule and/or an administered B-domain deleted human Factor VIII molecule in which Asn745 is fused to Pro1640.” 
As such, instant claim 1, drawn to the treatment and prophylaxis of a bleeding disorder with the same modified factor FVIII is rendered obvious by the claims of the ‘616 patent. The instant dependent claims also do not distinguish the current application over the parent ‘616 application, rendering claims 24-47 obvious. 

Claims 24-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,881,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘717, specifically claim 1, is drawn to the same “method of treatment or prophylaxis for a bleeding disorder, comprising administering a modified Factor VIII molecule to a subject, wherein the modified Factor VIII molecule comprises a Factor VIII molecule and a peptidic linker, wherein the Factor VIII molecule is modified by inactivating the proteolytic cleavage site between Arg1648 and Glu1649, and, if present in the Factor VIII molecule, the proteolytic cleavage site between Arg1313 and Ala1314, and wherein the modified Factor VIII molecule is administered at a dosage of 20 IU/kg to 50 IU/kg, provides an equal or higher mean residence time of the modified Factor VIII molecule as compared to mean residence time of a higher dosage of an administered human wild-type Factor VIII molecule and/or an administered B-domain deleted human Factor VIII molecule in which Asn745 is fused to Pro1640.” 
As such, instant claim 1, drawn to the treatment and prophylaxis of a bleeding disorder with the same modified factor FVIII is rendered obvious by the claims of the ‘717 patent. The instant dependent claims also do not distinguish the current application over the parent ‘717 application, rendering claims 24-47 obvious. 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/               Primary Examiner, Art Unit 1654